Citation Nr: 0917760	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction for the disability evaluation for 
residuals of prostate cancer from 100 percent to 10 percent, 
effective October 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Following the July 2006 rating reduction 
from 100 percent to a non-compensable rating, the Veteran's 
disability rating for residuals of prostate cancer was 
increased to 10 percent, effective October 1, 2006, via a 
December 2008 rating decision.  

The Board further notes that the Veteran was scheduled for a 
Board video conference hearing in April 2009.  However, the 
Veteran failed to appear.  To the Board's knowledge, the 
Veteran has not provided an explanation as to who he was 
unable to appear for the scheduled hearing and has made no 
attempt to reschedule the hearing.  Accordingly, the Board 
will proceed to a decision on this appeal as if the request 
had been withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  In December 2005, the RO informed the Veteran that it was 
proposing to r decrease the disability evaluation for his 
service-connected prostate cancer from 100 percent to 10 
percent.  

2.  In July 2006, the RO issued a rating decision that 
decreased the rating for the veteran's service-connected 
prostate cancer from 100 percent to 10 percent, effective 
October 1, 2006.

2.  At the time of the July 2006 rating decision, the 100 
percent rating for the veteran's service-connected prostate 
cancer had been in effect for less than five years.

3.  The veteran's service-connected prostate cancer is not 
active, and not productive of the need to wear absorbent 
materials, daytime voiding interval of less than 2 hours, or 
awakening to void at least three times per night.

4.  The medical evidence of record demonstrates a sustained 
improvement in the veteran's service-connected disability.


CONCLUSION OF LAW

The reduction in the rating for prostate cancer to 10 percent 
was proper and the 10 percent disability rating remains 
effective from October 1, 2006.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 4, 
including §§ 4.7, 4.71a, 4.115(a), 4.115(b), Diagnostic Code 
7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the appellant before the adjudication takes 
place.  See 38 C.F.R. § 3.105(e), (i).  Moreover, these 
procedures require that the appellant be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
predetermination hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

As noted above, the regulations governing notice of a 
proposed reduction, like the VCAA, require that notice be 
given before the adjudication, and this was done in this 
case.  Specifically, the Veteran was given notice of an 
initial proposed reduction evaluation in December 2005 before 
the rating was reduced in July 2006. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

In this case, the RO informed the Veteran in the December 
2005 notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service-
connected prostate disability.  The RO informed him of the 
best type of evidence to submit, which was statements from a 
physician that recently examined him.  The RO informed him of 
his right to a hearing.  In a May 2008 letter, he was 
informed that, in the absence of local recurrence or 
metastasis, his disability would be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever was 
predominant.  Following the provision of this notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
claim in November 2008. There is no indication or reason to 
believe that the ultimate decision of the originating agency 
would have been different had notice been provided at an 
earlier time.  Consequently, failure to provide adequate 
notice at an earlier time was no more than harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new notification followed by 
readjudication of the claim).  See also Mayfield v. 
Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (The 
readjudication may come in the form of the issuance of a 
Statement of the Case following the issuance of the notice). 

Additionally, in a March 2009 letter, VA identified what it 
was responsible for obtaining and also provided notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While this notice came following the adjudication of the 
claim, the Board concludes that any error in the timing of 
the notice is harmless.  To the extent that the March 2009 
letter informed him of the method VA uses to assign 
disability evaluation, such notice was already presented the 
Veteran in the May 2008 notice letter.  To the extent that 
the March 2009 informed him of the method VA uses to assign 
effective dates, the Board has determined that the evidence 
is insufficient to warrant a restoration of a 100 percent 
evaluation.  As such, no effective date will be assigned and 
any error regarding the timing of this notice is harmless.  

In light of the foregoing, the Board finds that the VA has 
fulfilled any duty it has to  notify the Veteran under 
38 C.F.R. § 3.105(e).  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent VA 
examinations in November 2005 and November 2008.  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim.  The Veteran was afforded the opportunity to 
testify at an April 2009 video hearing, but did not report 
for the scheduled hearing.  The Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the December 2005 letter 
proposing the rating reduction.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


II. Reduction in Rating 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted, 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken, and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) 
(2008).

Service connection for prostate cancer was granted and rated 
as 100 percent disabling effective October 27, 2004, via a 
rating decision issued in February 2005.  

In December 2005, the RO notified the Veteran, at his 
addresses of record at the time, that based on a November 
2005 VA examination that showed there no residuals of the 
radiation or the prostate cancer the RO was proposing to 
reduce the 100 percent rating assigned for his prostate 
cancer to a non-compensable evaluation.  The RO provided the 
Veteran 60 days to submit additional evidence or to request a 
hearing.  In light of the foregoing, the Board concludes that 
the Veteran was properly notified of the proposal to reduce 
the disability rating for his prostate cancer.  

In addition to the November 2005 VA examination, the RO 
obtained additional VA outpatient treatment reports regarding 
the Veteran's treatment for his prostate cancer.  Thereafter, 
by rating action issued in July 2006, the RO notified the 
Veteran that it was reducing his disability rating for 
prostate cancer from 100 percent to a non-compensable rating 
based upon the evidence of record.  The reduction was to be 
effective October 1, 2006.  A rating decision of December 
2008 increased the Veteran's disability rating to 10 percent, 
effective October 1, 2006.

The criteria governing certain rating reductions for certain 
service connected disabilities is found in 38 C.F.R. § 3.344.  
The United States Court of Appeals for Veterans Claims stated 
that this regulation applied to ratings that had been 
continued for long periods of time at the same level (five 
years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  In 
the present case, the 100 percent rating was in effect for 
less than 5 years, and thus the provisions of 38 C.F.R. § 
3.344 pertaining to stabilization of disability evaluations 
do not apply; reexamination disclosing improvement will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Nevertheless, the Court noted in Brown that there are several 
general VA regulations that apply to all rating reductions 
regardless of whether the rating has been in effect for five 
years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet.App. at 420-21; see 38 C.F.R. 
§§ 4.2, 4.10.  A claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that a fair preponderance of evidence weighs 
against the claim.  Brown, 5 Vet.App. at 421.

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (2002).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2008). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The veteran's service-connected prostate cancer has been 
rated by the RO under the provisions of Diagnostic Code 7528.  
Under this regulatory provision, a rating of 100 percent is 
warranted where there are malignant neoplasms of the 
genitourinary system.  The code further notes that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction may be rated according to three separate 
categories: urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a. 

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R.  § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  A 20 percent evaluation requires a daytime 
voiding interval that is between one and two hours or 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for a daytime voiding interval 
that is less than one hour or awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uro-flowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  

Under the criteria for evaluating renal dysfunction, a 30 
percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 60 percent evaluation is assigned for renal 
dysfunction with constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent evaluation is assigned for renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent evaluation 
is assigned for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

In making the reduction, the RO relied upon the Veteran's VA 
treatment records in addition to a November 2005 VA 
examination report in establishing a showing of maintained 
improvement.  VA treatment records show that the Veteran was 
undergoing treatment for his prostate cancer.  His prostate-
specific antigen (PSA) was noted as elevated in May 2004.  
The Veteran's first PSA value was 8.2 and subsequent value 
was 9.1.  The Veteran underwent radiation treatment in June 
2005.  

The Veteran was afforded a VA examination in March 2005.  The 
examiner noted that the Veteran had a current diagnosis of 
prostate cancer, and that his PSA level in May 2004 was as 
high as 9.1.

A November 2005 VA examination report noted that the Veteran 
had received radiation therapy with implants, and that 
therapy completed in June 2005.  The Veteran stated that he 
had no problem regarding his prostate condition.  There was 
no history of any frequency or pain during urination.  There 
was also no history of hematuria, and his urine stream was 
normal.  The Veteran reported hot flashes, but he was not on 
any medication.  

Following a review of the Veteran's lab work, the examiner 
noted that the Veteran's PSA level was 0.1 nanograms per 
milliliter.  A urinalysis was negative.  Ultimately, the 
Veteran was diagnosed with prostate carcinoma post radiation 
therapy, in remission.  In summary, the examiner noted a 
decrease in PSA to the levels where malignancy is not 
generally found.


The Board finds that improvement was demonstrated by the 
medical evidence that was sufficient to establish the current 
level of disability due to the Veteran's prostate cancer.  In 
addition, the November 2005 examination shows that the 
Veteran's disability improved with no local recurrence or 
metastases of his prostate cancer confirming the basis of the 
reduction.  See Bennett v. Brown, 10 Vet. App. 178 (1997) 
(examinations conducted subsequent to the rating decision 
reducing the Veteran's rating for lung cancer confirmed the 
absence of recurrence or metastasis and, therefore, supported 
the change in the rating that had already taken place based 
on residuals).

A subsequent VA outpatient report dated November 2007 noted 
frequency during the day, and nocturia 2-3 times per night.  
See VA outpatient report, November 9, 2007.  As to the 
Veteran's prostate cancer, no examiner has stated that the 
Veteran has any current malignancy.

An additional VA examination was conducted in November 2008.  
At that time, the Veteran reported having undergone beam 
radiation treatment in 2005.  The Veteran reported 
experiencing weakness and hot flashes, as well as a frequent 
voiding interval (2 to 3 hours) and awakening two times per 
night to void.  There were no other urinary symptoms, to 
include urgency, urinary leakage, obstructive voiding, 
dysuria, hematuria, urine retention, urinary tract stones, or 
renal failure.  The Veteran's bladder examination was normal, 
and his urinalysis was negative.  The examiner noted that the 
Veteran's nocturnal frequency of urination was at least as 
likely as not due to treatment for prostate cancer.  

The medical evidence of record clearly shows that, at the 
time of the reduction, the Veteran did not have any active 
malignancy to warrant a 100 percent disability rating for his 
prostate cancer.  Rather, the evidence shows the Veteran 
completed therapy in June 2005, and thereafter, his PSA 
dropped to within normal range.  Thus, a reduction from 100 
percent was warranted pursuant to the rating criteria which 
provide that malignant neoplasms of the genitourinary system 
will be rated as 100 percent disabling with a continuation of 
the 100 percent rating for 6 months following cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  In this case, the 100 percent 
evaluation continued for more than 1 year following cessation 
of the Veteran's radiation treatment.  

As to the specific question of whether a schedular rating in 
excess of 10 percent should be assigned for the Veteran's 
prostate cancer for the period on and after October 1, 2006, 
the Board finds that a higher rating is not warranted.  The 
available evidence includes a November 2005 VA examination, a 
November 2008 VA examination, and VA treatment records.  
While the Veteran reported during VA treatment in November 
2007, that he experienced nocturia 2-3 times per night, this 
does not constitute "at least three times per night" as 
contemplated by a higher evaluation.  Furthermore, the other 
evidence of record supports a finding that the Veteran does 
not have nocturia at least 3 times per night.  The November 
2005 VA examination report notes no history of any urinary 
frequency.  Likewise, the November 2008 examination report 
notes that the Veteran had 2 voidings per night.  
Furthermore, the examiner in November 2008 opined that the 
Veteran's prostate cancer had no significant effects on the 
Veteran's general occupation effect and that there were 
negative effects on the Veteran's usually daily activities.  
In light of the foregoing, the Board concludes that the 
preponderance of the  evidence does not show awakening to 
void 3 or more times a night.  Similarly, the evidence does 
not show a daytime voiding interval between 1 and 2 hours.  
On the contrary, the November 2008 examination report notes 
daytime voiding interval of 2 to 3 hours.  In light of the 
foregoing, the Board concludes that the criteria for a rating 
in excess of 10 percent based on urinary frequency are not 
met.

Likewise, the evidence does not show renal dysfunction, urine 
leakage requiring the wearing of absorbent materials or use 
of an appliance, or urinary retention requiring continuous 
catheterization.  

In summary, as the evidence of record shows that the veteran 
is not under current treatment for prostate cancer, that he 
has no local metastasis or recurrence of prostate cancer, and 
that his disability is not manifested by voiding 3 or more 
times per night or a voiding interval of les than 2 hours, 
the previously assigned 100 percent disability evaluation is 
no longer supported, and reduction of the disability 
evaluation from 100 percent to 10 percent was proper.  The 
evidence also establishes that the procedural requirements 
specified in Diagnostic Code 7528 and 38 C.F.R. § 3.105 were 
followed.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  The preponderance is 
against the Veteran's claim, and it must be denied.


ORDER

The reduction from 100 percent to 10 percent for prostate 
cancer was appropriate and restoration of a 100 percent 
rating is not warranted.




____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


